Order entered September 1, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01142-CV

                                ERIC C. HALL, Appellant

                                            V.

               TEXAS WORKFORCE COMMISSION, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14789

                                         ORDER
       We GRANT appellant’s August 27, 2015 motion for an extension of time to file a reply

brief. Appellant shall file a reply brief by SEPTEMBER 21, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE